Citation Nr: 0803040	
Decision Date: 01/28/08    Archive Date: 02/04/08	

DOCKET NO.  06-09 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability, claimed as degenerative joint 
disease of both knees. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disorder characterized by "tremors." 

3.  Entitlement to service connection for erectile 
dysfunction. 

4.  Entitlement to an evaluation in excess of 30 percent for 
bilateral pulmonary fibrosis.


REPRESENTATION

Appellant represented by:	D. C. Cory, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1959, and from November 1959 to May 1961.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of July 2005 and December 2006 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In a rating decision of May 2002, the RO denied entitlement 
to service connection for a bilateral knee disability.  In a 
subsequent rating decision of January 2004, the RO also 
denied entitlement to service connection for a disorder 
characterized by tremors.  The veteran failed to perfect his 
appeal as to the issue of service connection for a bilateral 
knee disability, and did not file a Notice of Disagreement 
with the decision denying entitlement to service connection 
for tremors.  Accordingly, both of those decisions have now 
become final.  Since the time of those rating decisions, the 
veteran has submitted additional evidence in an attempt to 
reopen his claims.  The RO found such evidence new, but not 
material, and the current appeal ensued.

Finally, for reasons which will become apparent, the appeal 
as to the issue of service connection for erectile 
dysfunction and whether new and material evidence has been 
submitted sufficient to reopen the veteran's previously-
denied claim for service connection for "tremors" is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  In a decision of May 2002, the RO denied entitlement to 
service connection for a bilateral knee disability.

2.  Evidence submitted since the time of the RO's May 2002 
decision denying entitlement to service connection for a 
bilateral knee disability does not relate to an unestablished 
fact, and is of insufficient significance to raise a 
reasonable possibility of substantiating the veteran's 
current claim.

3.  The veteran's service-connected pulmonary fibrosis is 
presently characterized by a post-bronchodilator forced 
expiratory volume in one second (FEV-1) of 64 percent, a 
ratio of FEV-1 to forced vital capacity (FEV-1/FVC) of 66 
percent, and a diffusion capacity of the lung for carbon 
monoxide by the single breath method [DLCO(SB)] of 84 
percent.


CONCLUSIONS OF LAW

1.  The decision of the RO in May 2002 denying the veteran's 
claim for service connection for a bilateral knee disability 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1100 (2007).

2.  Evidence received since the time of the RO's May 2002 
decision denying entitlement to service connection for a 
bilateral knee disability is new, but not material, and 
insufficient to reopen the veteran's claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The criteria for an evaluation in excess of 30 percent 
for service-connected pulmonary fibrosis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.96, 4.97, and 
Part 4, Codes 6600-6604 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board wishes to make it clear that it has reviewed all 
the evidence in the veteran's claims file, which includes his 
multiple contentions, including those raised at a hearing 
before the undersigned Veterans Law Judge in July 2007; as 
well as service medical records, and VA outpatient treatment 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

New and Material Evidence

The veteran in this case seeks service connection for a 
bilateral knee disability, and, specifically, for 
degenerative joint disease of both knees.  In pertinent part, 
it is contended that the veteran's bilateral knee disability 
had its origin during service, at which time he repeatedly 
struck both knees on a number of shipboard ladders.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served ninety (90) days or more 
during a period of war, and osteoarthritis becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that decision, absent disagreement by the 
veteran within a period of one year, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2007).  
Where a claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The Board notes that the regulations implementing the 
Veterans Claim Assistance Act of 2000 (VCAA) include a 
revision of 38 C.F.R. § 3.156(a).  The revised version of 
38 C.F.R. § 3.156(a) is applicable to claims filed on or 
after August 29, 2001.  Here, the veteran's application to 
reopen his previously denied claim for service connection for 
a bilateral knee disability was received in August 2006, and, 
as such, the "amended" version of 38 C.F.R. § 3.156(a) 
applies to his claim.  See 38 C.F.R. § 3.156(a) (2007).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In the present case, at the time of the prior rating decision 
in May 2002, it was noted that the veteran's service medical 
records were silent for any complaints, treatment, or 
diagnosis of a knee condition.  While postservice private 
medical records showed evidence of degenerative arthritis of 
the left knee, at no time was it indicated that such 
pathology was in any way the result of an incident or 
incidents of the veteran's period of active military service.  
Based on such findings, the RO denied entitlement to service 
connection for a bilateral knee condition, on the basis that 
no objective medical evidence existed showing that the 
veteran's current knee disorder was due to any disease or 
injury during active military service.  That determination 
was adequately supported by and consistent with the evidence 
then of record, and is now final.

Evidence submitted since the time of the RO's May 2002 
decision, consisting, for the most part, of VA outpatient 
treatment records and examination reports, while "new" in the 
sense that it was not previously of record, is not 
"material."  Significantly, such records show only current 
treatment for what has come to be described as degenerative 
joint disease of both knees, with no documented evidence of 
any relationship between that pathology and the veteran's 
periods of active military service.  Under the circumstances, 
the Board is of the opinion that evidence submitted since the 
time of the RO's May 2002 decision does not constitute new 
and material evidence sufficient to reopen the veteran's 
previously-denied claim.  This is to say that, by itself, or 
when considered with previous evidence of record, the newly-
received evidence does not relate to an unestablished fact 
necessary to substantiate the veteran's claim.  Accordingly, 
the veteran's appeal as to the issue of service connection 
for a bilateral knee disability, claimed as degenerative 
joint disease of the knees, must be denied.

Increased Evaluation

Turning to the issue of an evaluation in excess of 30 percent 
for service-connected pulmonary fibrosis, the Board notes 
that disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2007).  
Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

While the Board must consider the veteran's medical history 
as required by various provisions under 38 C.F.R. Part 4, 
including Section 4.2 [see Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991)], the regulations do not give past medical 
reports precedence over current findings.  Moreover, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected pulmonary fibrosis is rated 
by analogy to chronic bronchitis (Diagnostic Code 6600) 
and/or chronic obstructive pulmonary disease (Diagnostic 
Code 6604).  See 38 C.F.R. § 4.20 (2007).  Under those laws 
and regulations, a 30 percent evaluation is warranted where 
there is evidence of a forced expiratory volume in one second 
(FEV-1) of 56 to 70 percent of predicted; or a ratio of 
forced expiratory volume in one second to forced vital 
capacity (FEV-1/FVC) of from 56 to 70 percent of predicted; 
or diffusion capacity of the lung for carbon monoxide by the 
single breath method [DLCO (SB)] of 56 to 65 percent of 
predicted.  Under those same laws and regulations, a 60 
percent evaluation is warranted where there is an FEV-1 of 40 
to 55 percent of predicted; or an FEV-1/FVC of 40 to 55 
percent of predicted; or a DLCO (SB) of 40 to 55 percent of 
predicted; or maximum oxygen consumption of 15 to 20 
milliliters per kilogram per minute (with cardiorespiratory 
limit).  38 C.F.R. § 4.97 and Part 4, Codes 6600-6604 (2007).

In the present case, following VA radiographic studies in 
October 2005, there was noted the presence of pleural 
thickening and calcification consistent with asbestos 
exposure, in conjunction with a density overlying both lung 
bases, which, it was felt, might represent pleural 
thickening.  Also noted were findings consistent with chronic 
obstructive pulmonary disease and chronic interstitial lung 
disease.

On subsequent VA radiographic studies in July 2006, there 
were noted only age-related changes, with no evidence of any 
acute cardiopulmonary disease.  Moreover, on subsequent VA 
radiographic studies in October 2006, there was once again 
noted only chronic interstitial lung disease, with no acute 
process.

The Board observes that, at the time of a VA pulmonary 
examination in December 2006, which examination involved a 
full review of the veteran's claims folder, the veteran 
complained of shortness of breath with exertion, which 
occurred approximately seven to eight times per day.  
According to the veteran, he was unable to walk more than two 
blocks, or climb more than one flight of stairs.  The veteran 
complained of wheezing which occurred approximately ten to 
fifteen times per day, in conjunction with a dry intermittent 
cough.  Significantly, the veteran denied any weight gain or 
loss related to his respiratory condition.  Nor were there 
any periods of incapacitation requiring bed rest and 
treatment by a physician over the course of the past twelve 
months.  Moreover, the veteran denied any history of cor 
pulmonale, right ventricular hypertrophy, or pulmonary 
hypertension. 

On physical examination, the veteran stood 68.5 inches tall, 
and weighed 188 pounds.  Examination of his lungs showed his 
breathing to be nonlabored, though he coughed a few times 
during the course of the examination.  Breath sounds in the 
veteran's left lung were characterized by course rales, which 
cleared with deep breathing.  Further examination showed no 
evidence of any rhonchi or wheezing.  Nor was there any 
evidence of decreased respiratory excursion, or of the use of 
accessory muscles during breathing.  Examination of the 
veteran's chest showed the anterior/posterior diameter to be 
on the border of being increased at a five to seven ratio, 
though there was no evidence of any pectus excavatum.  
Examination of the veteran's extremities was negative for the 
presence of any pedal or ankle pitting edema, and the 
veteran's neck showed no evidence of jugular venous 
distension.

Pulmonary function testing conducted in conjunction with the 
veteran's pulmonary examination showed a forced expiratory 
volume in one second (FEV-1) of 63.9 (64) percent, a ratio of 
forced expiratory volume in one second to forced vital 
capacity (FEV-1/FVC) of 66 percent; and a diffusion capacity 
of the lung for carbon monoxide by the single breath method 
[DLCO(SB)] of 83.9 (84) percent.  The pertinent diagnosis 
noted following pulmonary function testing was of a moderate 
obstructive ventilatory defect with mild air trapping and no 
significant improvement post-bronchodilators.

Based on the aforementioned, it is clear that no more than a 
30 percent evaluation is warranted for the veteran's service-
connected pulmonary fibrosis.  This is particularly the case 
given the veteran's findings on pulmonary function testing in 
December 2006.

The Board acknowledges that, in August 2006, the veteran 
underwent VA pulmonary function testing in an attempt to more 
adequately evaluate his service-connected pulmonary fibrosis.  
However, that examination involved no measurements taken 
following the administration of bronchodilators.  In that 
regard, effective October 6, 2006, provisions were added to 
the Rating Schedule clarifying the use of pulmonary function 
testing in evaluating service-connected respiratory 
conditions.  In pertinent part, those provisions require that 
post-bronchodilator studies are required when pulmonary 
function tests are done for disability evaluation purposes 
except when the results of pre-bronchodilator pulmonary 
function tests are normal or when the examiner determines 
that post-bronchodilator studies should not be done and 
states why.  They further noted that, when evaluating based 
on pulmonary function tests, post-bronchodilator results were 
to be used unless the post-bronchodilator results were poorer 
than the pre-bronchodilator results.  In such cases, the pre-
bronchodilator values should be used for rating purposes.  
Finally, the provisions indicate that, when the results of 
different pulmonary function tests (FEV-1, FVC, etc.) are 
disparate (so that the level of evaluation would differ 
depending on which test result is used), the test result that 
the examiner states most accurately reflects the level of 
disability is to be used for evaluation.

Under the circumstances, it is clear that results of 
pulmonary function testing in August 2006 are not adequate 
for rating purposes, in that such results were obtained 
without the use of bronchodilators.  Similarly clear is that 
there exists no discrepancy in current pulmonary function 
test results, such that the level of evaluation would differ 
depending upon which test results is utilized.  Accordingly, 
an evaluation in excess of 30 percent for pulmonary fibrosis 
must be denied.

In reaching this determination, the Board has given due 
consideration to the recent holding of the United States 
Court of Appeals for Veterans Claims (Court) in Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007) 
addressing the issue of whether it is appropriate to apply 
"staged ratings" when assigning an increased rating in a 
manner similar to what is done at the initial rating stage 
pursuant to the Court's holding in Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, in the case at hand, it is clear 
that, over the course of the veteran's current appeal, 
symptomatology attributed to his service-connected pulmonary 
fibrosis has remained relatively stable.  In any case, based 
on a review of the entire evidence of record, the Board is of 
the opinion that, throughout the time period that the 
veteran's increased rating claim has been pending, 
symptomatology attributable to his service-connected 
pulmonary fibrosis has not, in fact, undergone varying and 
distinct levels of severity.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by letters dated in March 2005, April 2006, and 
August 2006.  In those letters, VA informed the veteran that, 
in order to reopen his claim for service connection for a 
bilateral knee disability, new and material evidence was 
needed.  VA also told the veteran that, in order to 
substantiate a claim for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  Finally, the veteran was advised that, in order to 
prevail on his claim for an increased rating, he must show 
that his service-connected disability underwent a clinically-
identifiable increase in severity.

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which established new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter which described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection which were found insufficient 
in the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).  The appellant has been apprised of the 
information necessary to reopen his claim in the above-
referenced VCAA letters.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him that 
it had a duty to obtain any records held by any federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a federal agency, such as records from private doctors and 
hospitals.  The RO told the appellant that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession which 
pertained to his claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, as well as VA treatment records and 
examination reports.  The veteran also appeared at a hearing 
before the undersigned Veterans Law Judge in July 2007.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).





ORDER

New and material evidence not having been presented, the 
application to reopen a claim of entitlement to service 
connection for a bilateral knee disorder, claimed as 
degenerative joint disease of both knees, is denied.

An evaluation in excess of 30 percent for pulmonary fibrosis 
is denied.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for erectile dysfunction, as well as new 
and material evidence sufficient to reopen his previously-
denied claim for service connection for tremors.  In 
pertinent part, it is contended that the veteran's "tremors" 
and erectile dysfunction are in some way the result of 
exposure to toxic gases in his capacity as a welder during 
active military service.

In that regard, a review of the record discloses that, while 
in service in the United States Navy, the veteran functioned 
as a "boilerman" and/or boiler operator helper, an occupation 
in which may very well have done some welding.  Moreover, 
currently contained in the veteran's claims folder is an 
undated article regarding the relationship between welding 
fumes containing manganese and certain "neurological 
injuries," among them, "tremors."  Currently, the veteran has 
received diagnoses of erectile dysfunction and essential 
tremors, both of which have required outpatient treatment.

The Board observes that, in McLendon v. Nicholson, 20 Vet. 
App. 79, 84-86 (2006), the Court indicated that there were 
four elements which must be considered when determining if a 
medical examination was necessary.  The Court noted that VA 
must provide an examination where there is:  (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; (3) an indication that the disability or 
persistent or recurrent symptoms may be associated with the 
veteran's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the Secretary to make a decision on the claim.  
The Court further found that VA is required to provide a 
medical examination when the first three elements of Section 
5103A(d)(2) are satisfied, and the evidence of record 
otherwise lacks a competent medical opinion regarding the 
likelihood of a medical nexus between the inservice event and 
the current disability.  Significantly, the Board is not 
competent to provide that opinion.  See 20 Vet. App. at 85-
86.

As noted above, it is clear that, at present, the veteran 
suffers not only from essential tremors, but also erectile 
dysfunction.  Similarly clear is that, by the veteran's own 
assertions and consistent with his military occupational 
specialty, he may very well have been exposed to toxic 
welding fumes in service.  Under the circumstances, the Board 
is of the opinion that further development of the evidence is 
necessary prior to a final adjudication of the veteran's 
current claims.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to December 2006, the date of 
the most recent VA examination of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.

2.  The veteran should then be afforded 
additional VA examinations by appropriate 
specialists in order to more accurately 
determine the exact nature and etiology 
of his current erectile dysfunction and 
essential tremor.  The RO is advised that 
the veteran must be given adequate notice 
of the date and place of any requested 
examinations, and a copy of all such 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination or examinations 
without good cause may have an adverse 
affect on his claims.

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the requested 
examinations, the appropriate examiner or 
examiners should specifically comment as 
to whether the veteran currently suffers 
from chronic tremors and/or erectile 
dysfunction, and, if so, whether one or 
both of those disabilities as likely as 
not had its origin as a result of 
exposure to toxic fumes during, or some 
other incident of, the veteran's period 
of active military service.  All such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner(s) prior to the 
completion of the examination(s).  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination reports.

3.  The RO should then readjudicate the 
veteran's claims for service connection 
for erectile dysfunction and whether new 
and material evidence has been submitted 
sufficient to reopen the veteran's 
previously-denied claim for service 
connection for a disorder characterized 
by tremors.  Should the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of a 
Statement of the Case in June 2007.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


